Exhibit 10.1

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is entered into effective as
of <<DATE>> by and between STANCORP FINANCIAL GROUP, INC., an Oregon corporation
(the “Company”), having its principal place of business at 1100 SW Sixth Avenue,
Portland, Oregon 97204, and <<NAME>> (“Executive”), whose address is
<<ADDRESS>>.

RECITALS

A. The Company is a public company. The Company recognizes that, as is the case
with many publicly held corporations, the possibility of a change of control may
exist, and that such possibility, and the uncertainty and questions it may raise
among management, may result in the departure or distraction of key management
personnel to the detriment of the Company.

B. It is in the best interests of the Company that key management personnel,
including Executive, continue to be employed by the Company or a subsidiary of
the Company, perform the responsibilities of their positions without undue
distraction and exercise their judgment without bias or concern due to their
personal circumstances.

C. Accordingly, the Company has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of key
members of the Company’s management to their assigned duties without distraction
resulting from the possibility of a change of control of the Company.

D. To induce Executive to remain employed by the Company or a subsidiary of the
Company in the face of uncertainties and a possible change of control, this
Agreement, which has been approved by the Board of Directors of the Company (the
“Board”), sets forth the severance benefits that the Company will provide to
Executive in the event that Executive’s employment is terminated subsequent to a
“Change of Control” under the circumstances described below. Capitalized terms
not otherwise defined in this Agreement have the meanings given to such terms in
Section 10.

AGREEMENT

THEREFORE, in consideration of the foregoing recitals and the mutual covenants
and agreements set forth below, the parties agree as follows:

1. Employment Relationship. Executive is currently employed by the Company or by
a subsidiary of the Company, as <<TITLE>>. Executive and the Company acknowledge
that the Company or the subsidiary of the Company employing Executive (the
“Employing Subsidiary”) may terminate Executive’s employment for any or no
reason at any time, subject to the obligation (if any) of the Company to provide
the severance benefits specified in this Agreement in accordance with the terms
hereof.



--------------------------------------------------------------------------------

2. Release of Claims. In consideration for the severance benefits outlined in
this Agreement, Executive agrees to execute a Release in the form attached as
Exhibit A (the “Release”). Executive promises, as a condition precedent to
receiving severance benefits under this Agreement other than those specified in
Section 5.2, to execute and deliver the Release to the Company by the later of
(a) 45 days after the date Executive receives the Release, (b) the Termination
Date, as defined in Section 10.7, or (c) the Change in Control, as defined in
Section 10.2. Any payments required under this Agreement other than those
specified in Section 5.2 will be payable only after timely receipt by the
Company of a signed Release from Executive and expiration of the applicable
revocation period.

3. Term and Termination of Agreement. This Agreement shall commence effective as
of <<EFFECTIVE DATE>> (the “Effective Date”) and shall continue in effect
through December 31, <<YEAR>> (the “Expiration Date”); provided, however, that
commencing on January 1, <<NEXT YEAR>>, and each January 1 thereafter, the term
of this Agreement shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Company shall
have given notice that it does not wish to extend this Agreement; further
provided, that no such notice may be given during the pendency of a Potential
Change of Control, as defined in Section 10.5; further provided, that if a
Change of Control shall have occurred during the original or extended term of
this Agreement, this Agreement shall continue in effect for a period of 24
months beyond the month in which such Change of Control occurred.

3.1 Notwithstanding the foregoing, this Agreement shall terminate immediately
if:

3.1.1 Executive voluntarily terminates employment with the Company or the
Employing Subsidiary other than for Good Reason, as defined in Section 10.4;

3.1.2 the Company or the Employing Subsidiary terminates Executive’s employment
for Cause, as defined in Section 10.1;

3.1.3 Executive’s employment by the Company or the Employing Subsidiary is
terminated by reason of Executive’s death or Disability, as defined in
Section 10.3; or

3.1.4 Executive’s employment is terminated for any reason prior to the earlier
of Shareholder Approval, as defined in Section 10.6, if applicable, or a Change
of Control.

3.2 The Company may terminate this Agreement during Executive’s employment, if,
prior to the earlier of Shareholder Approval, if applicable, or a Change of
Control, Executive ceases to hold Executive’s current position with the Company
or the Employing Subsidiary (other than as a result of a promotion).

4. Duties. The Executive shall cooperate with the Company and the Employing
Subsidiary and shall promptly and fully perform such duties and discharge such
responsibilities on a full-time basis as may reasonably be assigned by the
Company or the Employing Subsidiary to Executive from time to time.



--------------------------------------------------------------------------------

5. Termination Following Change of Control. If a Change of Control occurs, and
after the earlier of Shareholder Approval, if applicable, or the Change of
Control and no later than twenty-four (24) months after the Change of Control,
Executive’s employment is or was terminated by the Company or the Employing
Subsidiary other than for Cause or Disability or by Executive for Good Reason,
Executive shall be entitled to the benefits provided for in this Section 5.

5.1 As severance pay and in lieu of any other compensation for periods
subsequent to the Termination Date, the Company shall pay Executive an amount in
cash equal to two times the sum of (a) Executive’s annual base salary in effect
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change of Control and (b) the incentive compensation payable to Executive under
the Company’s Short Term Incentive Plan at the target bonus for the year in
which the earlier of Shareholder Approval, if applicable, or the Change of
Control occurs.

5.2 For the eighteen-month period commencing with the Termination Date
(specifically including a Termination Date that occurs after Shareholder
Approval and prior to a Change in Control), the Company shall arrange to provide
Executive with group health, dental and life insurance benefits substantially
similar to those which Executive was receiving immediately prior to the earlier
of Shareholder Approval, if applicable, or the Change of Control, and paid for
by the Company or the Employing Subsidiary and the Executive in the same manner
as immediately prior to the earlier of Shareholder Approval, if applicable, or
the Change of Control. For purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), the right to a series of monthly installment
payments under this Section 5.2 shall be treated as a right to a series of
separate payments. Notwithstanding the foregoing, the Company or the Employing
Subsidiary shall not provide any benefit otherwise receivable by Executive
pursuant to this Section 5.2 to the extent that a similar benefit is actually
received by Executive from a subsequent employer during such eighteen-month
period, and any such benefit actually received by Executive shall be promptly
reported by Executive to the Company.

5.3 All benefits to which Executive is entitled under the Company’s Retirement
Plan for Home Office Personnel, Supplemental Retirement Plan for the Senior
Management Group, 401(k) Plan, Deferred Compensation Plan for Senior Officers,
and any other retirement or deferred compensation plan shall immediately vest.

5.4 All outstanding stock options held by Executive on the Termination Date
under all stock option and stock incentive plans of the Company shall become
immediately vested and exercisable in full and all outstanding stock options
shall remain exercisable until the earlier of (a) the first anniversary of the
later of the Termination Date or the Change in Control (or, with respect to any
incentive stock option, the date that is three months after the later of the
Termination Date or the Change in Control) or (b) the option expiration date as
set forth in the applicable option agreement.



--------------------------------------------------------------------------------

5.5 Notwithstanding anything in this Agreement to the contrary, whether or not
Executive becomes entitled to any benefits under this Section 5, if any of the
benefits under this Section 5 or any other payment or benefit received or to be
received by Executive in connection with a Change of Control of the Company
(collectively, “Severance Payments”) will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any similar tax that may hereafter
be imposed), and if the after-tax benefits Executive would receive from the
total Severance Payments are less than or equal to 115% of the after-tax
benefits Executive would receive from the Capped Benefit (as defined below), the
benefits payable under this Section 5 shall be reduced by an amount equal to the
difference between the Capped Benefit and the total Severance Payments. The
“Capped Benefit” shall equal the total Severance Payments, reduced by the amount
necessary to prevent any portion of the Severance Payments from being a
“parachute payment” as defined in Section 280G(b)(2) of the Code. The Capped
Benefit would therefore equal 2.99 multiplied by Executive’s applicable “base
amount” as defined in Section 280G(b)(3) of the Code. For purposes of
determining whether the after-tax benefits Executive would receive from the
total Severance Payments are less than or equal to 115% of the after-tax
benefits Executive would receive from the Capped Benefit, there shall be taken
into account any Excise Tax that would be imposed and all federal, state and
local taxes required to be paid by Executive in respect of the receipt of such
payments. If the Capped Benefit applies, the Company shall provide Executive
with a reasonable opportunity to request which of the benefits payable under
this Section 5 shall be reduced.

For purposes of determining whether any amounts will be subject to the Excise
Tax and the amount of such Excise Tax, (a) all amounts representing the
Severance Payments shall be treated as “parachute payments” within the meaning
of Section 280G(b)(2) of the Code, and all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to Executive, the Severance Payments (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax, (b) the amount of the Severance
Payments which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (1) the total amount of the Severance Payments or (2) the amount
of excess parachute payments within the meaning of Section 280G(b)(1) of the
Code (after applying clause (a), above), and (c) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code. For purposes of determining whether the Capped Benefit
applies, any non-cash benefits or deferred payments or benefits included in the
total Severance Payments shall be given the same values as provided for in the
immediately preceding sentence.

6. Conditions on Eligibility for Severance Benefits. Executive shall not be
eligible to receive the benefits provided for in Section 5 if any of the
following applies:

6.1 Executive fails to execute and deliver the Release in the time period set
forth in Section 2, or, if applicable, Executive executes and later revokes the
Release within the revocation period; or



--------------------------------------------------------------------------------

6.2 Executive fails to comply with Section 12 hereof.

7. Tax Withholding; Subsequent Employment.

7.1 All compensation, benefits and payments provided for in this Agreement shall
be paid after any withholding for taxes or other charges and authorized
deductions required (or permitted) to be withheld by the Company or the
Employing Subsidiary, including but not limited to any federal income taxes, any
applicable state taxes, FICA, Medicare and any similar state or federal taxes or
required state or federal withholdings.

7.2 Except as provided in Section 5.2, the amount of any payment or benefit
provided for in this Agreement shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by Executive as the
result of employment by another employer after termination.

8. Payments. All amounts to be paid by the Company to Executive pursuant to
Section 5.1 shall be paid not later than thirty days following the later of the
Termination Date, the Change in Control or delivery of the executed Release to
the Company; provided, however, that if the amounts of such payments cannot be
fully determined on or before such date, the Company shall pay to Executive on
such day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as reasonably practicable after the amount thereof can be determined, but in no
event later than the ninetieth day after the later of the Termination Date or
the Change in Control. If the amount of the estimated payment exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive payable on the fifth business day after demand
therefore by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

9. Other Agreements. This Agreement shall supersede any prior change of control
agreement or employment continuation agreement between Company or any subsidiary
of the Company and Executive.

10. Definitions.

10.1 “Cause” shall mean termination of Executive’s employment in any of the
following circumstances:

10.1.1 In the reasonable judgment of the Board, Executive has neglected or
willfully failed or refused to perform substantially Executive’s reasonably
assigned duties with the Company or the Employing Subsidiary (other than any
such failure resulting from Executive’s Disability) and such failure continues
for thirty days after a demand for substantial performance is delivered to
Executive by the Board, the Chief Executive Officer or the President of the
Company which specifically identifies the manner in which the Board believes
that Executive has neglected or willfully failed or refused to perform
substantially Executive’s duties;



--------------------------------------------------------------------------------

10.1.2 In the reasonable judgment of the Board, Executive has engaged in
dishonesty in connection with or related to the performance of Executive’s
material duties with the Company or the Employing Subsidiary;

10.1.3 Executive is found guilty by a court or regulatory body of having
committed fraud or theft against the Company, the Employing Subsidiary or any
governmental entity or of having committed a felony;

10.1.4 Executive breaches in any material respect or voluntarily terminates this
Agreement; or

10.1.5 In the reasonable judgment of the Board, Executive engaged in gross
negligence or willful misconduct that causes or may reasonably be expected to
cause material harm to the business, operations or reputation of the Company or
any of its subsidiaries or affiliates.

10.2 “Change of Control” shall mean that one of the following events has taken
place:

10.2.1 Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company ), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities;

10.2.2 The Company completes a merger or other consolidation of the Company with
any other company, other than (a) a merger or consolidation which results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) 51% or more of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person acquires more than 30% of the combined
voting power of the Company’s then outstanding securities;

10.2.3 The Company completes a sale or disposition of all or substantially all
of its assets; or

10.2.4 During any period of twelve months or less, individuals who at the
beginning of such period constituted a majority of the Board cease for any
reason to constitute a majority of the Board unless the nomination or election
of such new directors was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.



--------------------------------------------------------------------------------

Notwithstanding anything set forth in this Section 10.2, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of Persons which includes
Executive, acquiring, directly or indirectly, 25% or more of the combined voting
power of the Company’s voting securities.

10.3 “Disability” shall mean disability as determined under the Company’s long
term disability plan under which Executive is covered.

10.4 “Good Reason” shall mean and include the occurrence after the earlier of
Shareholder Approval, if applicable, or a Change of Control of any of the
following circumstances unless such circumstances are fully corrected within 30
days after Executive gives notice of termination for Good Reason; provided,
however, that Executive must give such notice of termination for Good Reason no
later than 90 days after the later of (a) notice to Executive of the applicable
circumstance or (b) the Change of Control:

10.4.1 The assignment of Executive to a different title, job or responsibilities
that results in a material decrease in the level of responsibility of Executive
or in the nature or status of Executive’s position with respect to the surviving
company after the earlier of Shareholder Approval, if applicable, or the Change
of Control when compared to Executive’s level of responsibility for the
Company’s or the Employing Subsidiary’s operations or the nature or status of
Executive’s position prior to the earlier of Shareholder Approval, if
applicable, or the Change of Control; provided, that Good Reason shall not exist
if Executive continues to have the same or a greater general level of
responsibility with respect to the former Company or Employing Subsidiary
operations or a position of the same or greater nature or status after the
earlier of Shareholder Approval, if applicable, or the Change of Control as
Executive had prior to the earlier of Shareholder Approval, if applicable, or
the Change of Control even if the former Company or Employing Subsidiary
operations are a subsidiary or division of the surviving company.

10.4.2 A reduction by the Company, the Employing Subsidiary or the surviving
company in Executive’s annual base salary as in effect immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change of Control.

10.4.3 A material reduction by the Company, the Employing Subsidiary or the
surviving company in total benefits available to Executive under cash incentive,
stock incentive and other employee benefit plans after the earlier of
Shareholder Approval, if applicable, or the Change of Control compared to the
total package of such benefits as in effect prior to the earlier of Shareholder
Approval, if applicable, or the Change of Control.

10.4.4 The failure by the Company to obtain from any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company the assent to this
Agreement contemplated by Section 11 hereof.

10.4.5 The Company, Employing Subsidiary or the surviving company requires
Executive to be based more than fifty miles from where Executive’s office is
located immediately prior to the earlier of Shareholder Approval, if applicable,
or the Change of Control,



--------------------------------------------------------------------------------

except for required travel on company business to an extent substantially
consistent with the business travel obligations which Executive undertook on
behalf of the Company or Employing Subsidiary prior to the earlier of
Shareholder Approval, if applicable, or the Change of Control.

10.5 “Potential Change in Control” shall be deemed to have occurred if (a) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control, or (b) any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control.

10.6 “Shareholder Approval” shall be deemed to have occurred if the shareholders
of the Company approve an agreement entered into by the Company, the
consummation of which would result in the occurrence of a Change in Control.

10.7 “Termination Date” shall mean the final day of Executive’s active
employment by the Company or the Employing Subsidiary or the surviving company.
Executive shall not be obligated to perform any services after the Termination
Date that would prevent the termination of employment on such Termination Date
from qualifying as a “separation from service” as defined in Treasury
Regulations §1.409A-1(h).

11. Successors; Binding Agreement.

11.1 The Company will require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation or otherwise to all or
substantially all of the business or assets of the Company (“Successor”)
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as herein before defined and any Successor which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11.2 This Agreement is personal to Executive and may not be transferred or
assigned by Executive other than by will or the laws of descent and distribution
without the prior written consent of the Company. This Agreement shall inure to
the benefit of and be enforceable by Executive and Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amount would still be
payable to Executive hereunder had Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there is no such designee, to Executive’s estate.

12. Resignation of Corporate Offices. Executive will resign Executive’s office,
if any, as a director, officer or trustee of the Company, its subsidiaries or
affiliates and of any other corporation or trust of which Executive serves as
such at the request of the Company, effective as of the Termination Date.
Executive agrees to provide the Company such written resignation(s) upon request
and that no severance will be paid until after such resignation(s) are provided.



--------------------------------------------------------------------------------

13. Legal Fees and Expenses. If Executive asserts any claim in any contest
(whether initiated by Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Agreement, the Company
shall pay Executive’s legal expenses (or cause such expenses to be paid)
including, without limitation, reasonable attorney’s fees, on a quarterly basis,
upon presentation of proof of such expenses; provided, that Executive shall
reimburse the Company for such amounts, plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect at the relevant time,
compounded annually, if Executive shall not prevail, in whole or in part, as to
any material issue as to the validity, enforceability or interpretation of any
provision of this Agreement.

14. Governing Law, Arbitration. This Agreement shall be construed in accordance
with and governed by the laws of the State of Oregon applied without reference
to conflicts of laws principles. Any dispute or controversy arising under or in
connection with this Agreement or the Release or the breach thereof, shall be
settled exclusively by binding arbitration. The arbitration shall be held at a
site selected by the arbitrator(s) and shall be conducted in accordance with the
Expedited Employment Arbitration Rules of the American Arbitration Association
then in effect. The arbitrator shall be selected by the mutual consent of the
Company and Executive. If the parties cannot agree on an arbitrator, the dispute
shall be heard by a panel of three arbitrators, one appointed by each of the
parties and the third appointed by the other two arbitrators. Judgment may be
entered on the award of the arbitrator(s) in any court having jurisdiction.

15. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

16. Severability. If any of the provisions or terms of this Agreement shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other terms of this Agreement, and this Agreement shall be
construed as if such unenforceable term had never been contained in this
Agreement.

17. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof. Executive
acknowledges that Executive is entering into this Agreement of his or her own
free will and accord and with no duress. Executive has read the Agreement and
the Release, and Executive understands the legal consequences of the Agreement
and the Release.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

STANCORP FINANCIAL GROUP, INC. By:  

 

Name:   Title:   President and Chief Executive Officer Attest:  

 

Name:   Title:   Corporate Secretary Executive

 

<<Name>>



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

1. Parties. The parties to this Release (hereinafter “Release”) are <<NAME>> and
StanCorp Financial Group, Inc., an Oregon corporation.

1.1 Executive. For the purposes of this Release, “Executive” means <<NAME>>, and
<<HIS/HER>> attorneys, heirs, executors, administrators, assigns, and spouse.

1.2 The Company. For purposes of this Release, the “Company” means StanCorp
Financial Group, Inc., an Oregon corporation, its predecessors and successors,
corporate affiliates, and all of each corporation’s officers, directors,
employees, insurers, agents, or assigns, in their individual and representative
capacities.

2. Background and Purpose. Executive was employed by the Company or subsidiary
of the Company (“Employing Subsidiary”). Executive’s employment ended effective
                             and a Change of Control, as defined in Section 10.2
(“Change of Control”) of the Change of Control Agreement (“Agreement”), has
occurred.

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims Executive may have against the Company or
Employing Subsidiary, whether asserted or not, known or unknown, including, but
not limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment.

3. Release. Except as reserved in paragraphs 3 or 3.1, Executive waives, acquits
and forever discharges the Company and the Employing Subsidiary from any
obligations the Company has and all claims Executive may have including but not
limited to obligations and/or claims arising from the Agreement or any other
document or oral agreement relating to employment compensation, benefits
severance or post-employment issues. Except as reserved in Paragraph 3.1 or
where expressly prohibited by law, Executive hereby releases the Company and the
Employing Subsidiary from any and all claims, demands, actions, or causes of
action, whether known or unknown, arising from or related in any way to any
employment of or past or future failure or refusal to employ Executive by the
Company or the Employing Subsidiary, or any other past or future claim that
relates in any way to Executive’s employment, compensation, benefits,
reemployment, or application for employment, with the exception of any claim
Executive may have against the Company or the Employing Subsidiary for
enforcement of this Release. This Release includes any and all claims, direct or
indirect, which might otherwise be made under any applicable local, state or
federal authority, including but not limited to any claim arising under the
Oregon statutes dealing with employment, discrimination in employment, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Family and Medical Leave Act of 1993, the Equal Pay
Act of 1963, Executive Order 11246, the Rehabilitation Act of 1973, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Age
Discrimination in Employment Act, the Fair Labor Standards Act and Oregon wage
and hour statutes, all as amended, any regulations under such authorities, and
any applicable contract, tort, or common law theories.



--------------------------------------------------------------------------------

3.1 Reservations of Rights. This Release shall not affect any rights which
Executive may have under any medical insurance, disability plan, workers’
compensation, unemployment compensation, applicable Company stock incentive
plan(s), indemnifications, or the 401(k) plan maintained by the Company.

3.2 No Admission of Liability. It is understood and agreed that the acts done
and evidenced hereby and the release granted hereunder is not an admission of
liability on the part of Executive, the Company or the Employing Subsidiary.

4. Consideration to Executive. The consideration to Executive for execution and
delivery of this Release to the Company is the obligations of the Company to
provide severance benefits to Executive on the terms specified in the Agreement.

5. No Disparagement. Executive agrees that, after the date of this Release,
Executive will not disparage or make false or adverse statements about the
Company or the Employing Subsidiary. The Company shall report to Executive any
actions or statements that are attributed to Executive that the Company believes
are disparaging. The Company may take actions consistent with breach of this
Release should it determine that Executive has disparaged or made false or
adverse statements about the Company or the Employing Subsidiary.

6. Confidentiality, Proprietary, Trade Secret and Related Information. In
addition to Executive’s obligations under any other confidentiality agreements
with respect to information about the Company or the Employing Subsidiary,
Executive agrees not to make unauthorized use or disclosure of any confidential,
proprietary or trade secret information learned as an employee about the Company
or the Employing Subsidiary, its products, customers and suppliers, and
covenants not to breach that duty. Should Executive, Executive’s attorney or
agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of the Company or the Employing Subsidiary, Executive shall
promptly notify the Company of such request by the most expeditious means in
order to enable the Company to take any reasonable and appropriate action to
limit such disclosure.

7. Scope of Release. The provisions of this Release shall be deemed to obligate,
extend to, and inure to the benefit of the parties; the Company’s parents,
subsidiaries, affiliates, successors, predecessors, assigns, directors,
officers, and employees; and each parties insurers, transferees, grantees,
legatees, agents and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and effective date of
this Release.

8. Opportunity for Advice of Counsel. Executive acknowledges that Executive has
been encouraged to seek advice of counsel with respect to this Release and has
had the opportunity to do so.



--------------------------------------------------------------------------------

9. Entire Release. This Release and the Agreement signed by Executive contain
the entire agreement and understanding between the parties and, except as
reserved in paragraph 3 and 3.1, supersede and replace all prior agreements
written or oral. Executive and the Company acknowledge that no other party, nor
agent nor attorney of any other party, has made any promise, representation, or
warranty, express or implied, not contained in this Release concerning the
subject matter of this Release to induce this Release, and Executive and the
Company acknowledge that they have not executed this Release in reliance upon
any such promise, representation, or warranty not contained in this Release.

10. Severability. Every provision of this Release is intended to be severable.
In the event any term or provision of this Release is declared to be illegal or
invalid for any reason whatsoever by a court of competent jurisdiction or by
final and unappealed order of an administrative agency of competent
jurisdiction, such illegality or invalidity should not affect the balance of the
terms and provisions of this Release, which terms and provisions shall remain
binding and enforceable.

11. Parties May Enforce Release. Nothing in this Release shall operate to
release or discharge any parties to this Release or their successors, assigns,
legatees, heirs, or personal representatives from any rights, claims, or causes
of action arising out of, relating to, or connected with a breach of any
obligation of any party contained in this Release.

12. Costs and Attorney’s Fees. If Executive asserts any claim in any contest
(whether initiated by Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Release, the Company
shall pay Executive’s legal expenses (or cause such expenses to be paid)
including, without limitation, reasonable attorney’s fees, on a quarterly basis,
upon presentation of proof of such expenses; provided, that Executive shall
reimburse the Company for such amounts, plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect at the relevant time,
compounded annually, if Executive shall not prevail, in whole or in part, as to
any material issue as to the validity, enforceability or interpretation of any
provision of this Release.

13. Acknowledgments. Executive acknowledges that the Agreement provides
severance pay and benefits which the Company would otherwise have no obligation
to provide.

Executive acknowledges that the Company has provided the following information:
(a) the class or group of employees offered the opportunity to obtain severance
benefits similar to those in the Release, (b) the eligibility factors required
to obtain severance benefits similar to those in the Release, (c) the time
limits required to obtain severance benefits similar to those in the Release,
(d) the job titles and ages of employees eligible or selected for severance
benefits similar to those in the Release, and (e) the ages of employees in the
same classification either not eligible or not selected.

14. Revocation. As provided by the Older Workers Benefit Protection Act,
Executive’s is entitled to have forty-five days to consider this Release. For a
period of seven days from execution of this Release, Executive may revoke this
Release. Upon receipt of



--------------------------------------------------------------------------------

Executive’s signed Release and the end of the revocation period, the Company
will provide the severance benefits specified in the Agreement.

 

Dated:

              , 201    

 

  <<NAME>>

 

STATE OF OREGON    )             ) ss.    County of                         )   
  

Personally appeared the above named                              and
acknowledged the foregoing instrument to be his or her voluntary act and deed.

Before me                                                     

Notary Public for

My commission expires:

Dated                     

 

 

StanCorp Financial Group, Inc.

  By:  

 

  Name:  

 

  Title:  

 